Citation Nr: 0023937	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  93-25 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a waiver of recovery of loan guaranty 
indebtedness.



ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of the Committee on 
Waivers and Compromises (Committee) of the St. Petersburg, 
Florida Department of Veterans (VA) Affairs Regional Office 
(RO) issued in July 1993.  The Committee determined that 
there was no fraud, misrepresentation or bad faith involved 
in the creation of the indebtedness; however, they concluded 
that collection of the indebtedness would not be against the 
principle of equity and good conscience.  


REMAND

Section 101 of title 38 of the United States Code, and 
applicable regulations prescribe who qualifies as a veteran 
for purposes of VA entitlement.  Applicable VA regulations 
also state that the indebtedness of a nonveteran obligor 
under the loan program is excluded from waiver rights.  See 
38 C.F.R. § 1.964(f).  

In this case, the appellant apparently served on active duty 
in the Navy from June 1971 to March 1977.  These dates have 
not been fully verified and the character of the appellant's 
discharge has also not been verified.  Since the appellant's 
period of active service and character of discharge have not 
been verified, it can not be determined whether the appellant 
is eligible for VA loan guaranty benefits based upon the 
current record.  After reviewing the record, the Board 
concludes that before consideration of the issues discussed 
herein may be made, a determination of the appellant's 
eligibility for VA benefits is required.

In addition, when the Board remanded the case in February 
1998, the remand directed that the appellant be scheduled for 
a Travel Board hearing.  In March 2000, a letter was sent by 
the RO to the appellant's address of record in South Carolina 
informing him that a hearing had been scheduled for May 3, 
2000, at the RO.  The South Carolina address was that used by 
the appellant in his last communication of record with the 
RO, a VA Form 9 dated in October 1993.  The Postal Service 
returned the Travel Board notice letter to the RO a week 
later; the envelope was marked as not deliverable as 
addressed.  There is no evidence of record that the RO took 
any action in response to the returned notice letter.  The 
appellant failed to appear for the May 3, 2000 Travel Board 
hearing.

The Board also notes that a debtor may dispute the amount or 
existence of a debt, which is a right that may be exercised 
separately from a request for waiver or at the same time.  
See 38 C.F.R. § 1.911(c)(1).  As noted in the February 1998 
remand, argument on behalf of the appellant that attacked the 
validity of the creation of the debt, as well as the validity 
of the amount of the debt and the amount of the appraisal, 
was submitted by an attorney in June 1993.  

An informal dispute as to the amount or existence of the debt 
is defined in Department regulations as a communication in 
writing that questions whether the debtor owes the debt or 
whether the amount is accurate.  See 38 C.F.R. § 1.911(c)(1).  
The Board has construed the above to be a challenge to the 
validity of the amount of the debt.  In light of the 
foregoing, the Committee must address the issue of the amount 
of the debt in concert with the waiver claim.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991); Smith v. Derwinski, 1 Vet. 
App. 267 (1991).  The two issues are inextricably intertwined 
because adjudication of the issue of the validity of the debt 
may affect the merits and outcome of an adjudication of the 
waiver issue.  This is because a grant or denial of a waiver 
presupposes the propriety of the creation of the indebtedness 
in the first instance.  See Parker v. Brown, 7 Vet. App. 116 
(1994) (finding that a claim is intertwined only if the RO 
would have to reexamine the merits of any denied claim which 
is pending on appeal before the Board); Babchak v. Principi, 
3 Vet. App. 466 (1992) (finding the appellant's total rating 
claim inextricably intertwined with the subsequent claim for 
an increased rating); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  Therefore, on remand the appellant should be 
provided a complete accounting of the total loan guaranty 
indebtedness which details the exact amount of any loss 
sustained by the Secretary and how this amount was 
calculated.  Any funds realized by the VA from the resale of 
the property, if any, following offset due to the expenses of 
the foreclosure and resale, should be taken into 
consideration in this accounting.

Finally, given the nature of this case, where the appellant's 
current financial status is paramount to a final disposition 
of the claim, the Board believes that the case should be 
remanded to allow him an opportunity to submit updated 
financial status information.  The Board notes that the most 
recent statement of the appellant's monthly income and 
expenses was furnished by him in July 1993.  Thus, more than 
seven years has passed since that information was submitted.  
An income determination should be based on actual financial 
status.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the National 
Personnel Records Center, St. Louis and 
obtain the appellant's military personnel 
file in order to confirm his dates of 
active service, as well as the character 
of his discharge.  The RO thereafter 
should determine whether or not the 
appellant is excluded from VA loan 
guaranty waiver rights.  An attempt to 
verify the appellant's address should be 
undertaken, possibly to include contact 
with Social Security Administration or the 
Internal Revenue Service in an attempt to 
obtain a current address for the 
appellant.  If the address can not be 
verified, the other action should be 
attempted as indicated, and the case 
returned to the Board.

2.  If the appellant is not excluded from 
waiver rights, the RO should prepare a 
complete accounting of the total loan 
guaranty indebtedness which details the 
exact amount of any loss sustained by the 
Secretary and how this amount was 
calculated.  Any funds realized by the VA 
from the resale of the property, if any, 
following offset due to the expenses of 
the foreclosure and resale, should be 
taken into consideration in this 
accounting.  A copy of such accounting 
should be furnished to the appellant, if 
located, at his current address and copies 
should also be associated with the loan 
guaranty file and claims file.  

3.  The appellant should be afforded an 
opportunity to submit an updated VA Form 
4-5655, Financial Status Report, with any 
additional supporting documentation 
regarding current employment status as 
well as other current income and all 
expenses.

4.  The issues of the validity of the 
creation of the indebtedness and the 
correct amount of any properly created 
indebtedness must be adjudicated.  Any 
additional development as is necessary in 
order to adjudicate these issues must be 
undertaken.  

The RO must attempt to notify the 
appellant of the determination and of his 
appellate rights, including the need to 
file a Notice of Disagreement and, 
following issuance of a Supplemental 
Statement of the Case (SSOC), a 
substantive appeal within an appropriate 
period of time in order to assure 
appellate review of this claim in 
conjunction with the current appeal.

5.  Following completion of the above 
actions, the Committee should review the 
evidence and determine whether the 
appellant's waiver may now be granted, 
wholly or in part.  Any additional 
development as is necessary in order to 
adjudicate the issue must be undertaken.  

6.  If collection of the loan guaranty 
indebtedness is not precluded, after 
information concerning the appellant's 
current financial status has been 
obtained, the Committee should reach a 
determination as to whether collection of 
the indebtedness would be contrary to the 
principle of equity and good conscience.  
Supporting analysis and explanation must 
be provided in connection with the 
readjudication of this claim.

7.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

8.  If the findings remain adverse to the 
appellant, he should be furnished an SSOC 
which provides adequate notice of all 
actions taken by the agency of original 
jurisdiction subsequent to the issuance 
of the October 1993 Statement of the Case 
(SOC).  The SSOC should reflect 
consideration of all additional evidence.  

9.  When the above development has been 
completed, the appellant should be 
afforded the opportunity to respond 
thereto.  If he remains dissatisfied with 
the Committee's determination, the RO 
should ascertain if the appellant still 
desires to have a Travel Board hearing, 
and, if so, where he wishes the hearing 
to be held.  

If the appellant does want a Travel Board 
hearing, the RO should schedule the 
appellant for a Travel Board hearing in 
accordance with applicable procedures 
pursuant to 38 C.F.R. § 20.704.  If the 
appellant is still in South Carolina, 
consideration should be undertaken as to 
whether the hearing could be conducted at 
the RO in that state.  However, if prior 
to the date of the hearing, appellant 
decides that he does not want a Travel 
Board hearing but instead wants appellate 
review of the case based upon the 
evidence of record, he may withdraw the 
hearing request in writing in accordance 
with 38 C.F.R. § 20.704(e).

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the appellant is afforded all due process of 
law.  The Board intimates no opinion as to the ultimate 
conclusion warranted in this case.  No action is required by 
the appellant until contacted by the RO.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



